Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31, 2003, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position with a tax consulting agency after she failed to receive a promotion. She applied for and was initially found eligible to receive unemployment insurance benefits. The employer objected and requested a hearing. Due to the employer’s inability to proceed with the hearing, however, the Administrative Law Judge issued a default decision sustaining the initial determination and closing the case. The employer subsequently moved to reopen the case, which was granted, and a hearing was then held. At the conclusion of the hearing, the Administrative Law Judge ruled that claimant *752was disqualified from receiving benefits because she voluntarily left her employment without good cause. The Unemployment Insurance Appeal Board upheld this decision, resulting in this appeal.
Initially, claimant argues that it was an abuse of discretion to grant the employer’s request to reopen the matter. Based upon our review of the record, we disagree. The employer demonstrated a reasonable excuse for its inability to proceed with the hearing, namely, that the notice of determination was sent to the wrong address thereby precluding it from obtaining the testimony of a necessary witness (see Matter of Micara [Commissioner of Labor], 307 AD2d 568, 568 [2003]; Matter of Albanese [Commissioner of Labor], 304 AD2d 945 946 [2003]; Matter of Gambino [Commissioner of Labor], 300 AD2d 799, 799 [2002]). Moreover, inasmuch as an employee’s dissatisfaction with promotional opportunities does not constitute good cause for leaving employment (see Matter of Gerard [YWCA Assn. of Dutchess County—Commissioner of Labor], 11 AD3d 871, 871 [2004]; Matter of Vega [Commissioner of Labor], 309 AD2d 1134, 1135 [2003]), substantial evidence supports the Board’s decision denying claimant benefits.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.